The allegations in a family offense proceeding seeking the issuance of an order of protection must be “supported by a fair preponderance of the evidence” (Family Ct Act § 832; see Matter of Aruti v Aruti, 88 AD3d 700, 701 [2011]; Matter of Ungar v Ungar, 80 AD3d 771 [2011]; Matter of Pearlman v Pearlman, 78 AD3d 711, 712 [2010]; Matter of Thomas v Thomas, 72 AD3d 834, 835 [2010]). “Only competent, material and relevant evidence may be admitted in a fact-finding hearing” (Family Ct Act § 834; see Matter of Belinda YY. v Lee ZZ., 74 AD3d 1394, 1395 [2010]).
Here, the evidence submitted in support of the petition consisted solely of inadmissible hearsay. The petitioner therefore *879failed to establish the allegations in the petition by competent evidence (see Family Ct Act § 834; Matter of Belinda YY. v Lee ZZ., 74 AD3d at 1395; Dorene L. v Dhaneswar R., 29 Misc 3d 462 [2010], affd 89 AD3d 428 [2011]). Accordingly, the order of protection must be reversed, the petition denied, and the proceeding dismissed. Skelos, J.E, Dickerson, Eng and Sgroi, JJ., concur.